DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “wherein a movement comprises at least one of a position, a velocity, and a positive or negative acceleration of the vehicle”.  There is insufficient antecedent basis for this limitation in the claim. It is unclear to the examiner which vehicle, “the vehicle” is referring to because there is an ego vehicle and multiple vehicles previously claimed.
Appropriate corrections are required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 11-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bajpai US2014/0005907 in view of Kim et al. “Probabilistic Vehicle Trajectory Prediction over Occupancy Grid Map via Recurrent Neural Network” dated 2017 hereinafter referred to as Kim hereinafter referred to as Kim and Rasmusson JR et al. US2018/0136000 hereinafter referred to as Ramusson.



As per Claim 11, Bajpai teaches a method for operating a driver assistance system of an ego vehicle having at least one surroundings sensor for detecting the surroundings of the ego vehicle, the method comprising: 
detecting movements of multiple vehicles using the at least one surroundings sensor in the surroundings of the ego vehicle generating a movement model based on the detected movements of the respective vehicles, wherein the movement model comprises movements between the respective vehicles among one another and movements between the respective vehicles and the ego vehicle; (Bajpai, Paragraph [0015], “The additional information provided by the camera 112 to the traffic situation classifier 114 may comprise information about a target vehicle that the subject vehicle is following, such as information pertaining to a target vehicle flasher or turn signal, a target vehicle brake light, a target vehicle position in the lane, a target vehicle lateral velocity and/or the like. Optionally, the additional information provided to the classifier 114 may include information about adjacent vehicles that the subject vehicle is not following but that may enter the lane occupied by the subject vehicle, such as information for each of the vehicles, such as an adjacent vehicle flasher or turn signal, an adjacent vehicle brake light, an adjacent vehicle position in the lane, an adjacent vehicle lateral velocity and/or the like”)
adapting the driver assistance system of the ego vehicle to the determined traffic situation. (Bajpai, Paragraph [0018], “The camera captures image data that provides information to the traffic situation classifier, which determines an appropriate gain set for the control based on the determined traffic situation (such as a vehicle ahead of the subject vehicle or a vehicle moving into the lane ahead of the subject vehicle or the speed limit or road condition of the road ahead of the subject vehicle or the like). Based on the determined traffic situation and selected gain set, the controller generates an output signal to either accelerate or decelerate the subject vehicle.”)
Bajpai does not explicitly teach determining a traffic situation based on the generated movement model by a machine learning method, 
wherein one or more movement features of the generated movement model which are characteristic for the traffic situation are learned by the machine learning method, and the traffic situation based on the learned characteristic features of the movement model; and 
Kim teaches determining a traffic situation based on the generated movement model by a machine learning method, (Kim, p 101, 2nd column, “Fig. 1 depicts the structure of the proposed system. The ego vehicle estimates the current coordinates and velocities of the N surrounding vehicles and feeds them into the N LSTMs for each. Each of these N LSTMs produces the predicted result corresponding to each of the N nearest vehicles” “Note that the probability of occupancy Po(ix, iy) summarizes the prediction of the future trajectory for all N vehicles in the single map. It provides the comprehensive view on how N surrounding traffic participants would behave after Δ seconds”)
wherein one or more movement features of the generated movement model which are characteristic for the traffic situation are learned by the machine learning method, and the traffic situation based on the learned characteristic features of the movement model; and (Kim, p 401, 2nd column, “Fig. 1 depicts the structure of the proposed system. The ego vehicle estimates the current coordinates and velocities of the N surrounding vehicles and feeds them into the N LSTMs for each. Each of these N LSTMs produces the predicted result corresponding to each of the N nearest vehicles” “Note that the probability of occupancy Po(ix, iy) summarizes the prediction of the future trajectory for all N vehicles in the single map. It provides the comprehensive view on how N surrounding traffic participants would behave after Δ seconds”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kim into Bajpai because by utilizing a neural network to determine a traffic situation will improve the traffic situation by allowing for prediction of vehicles therefore will result in a more accurate traffic situation classifier as time passes.
	Bajpai in view of Kim does not explicitly teach a probability of a correct classification of a situation; the probability of the correct classification of a situation are determined by the machine learning method
Rasmusson teaches a probability of a correct classification of a situation; the probability of the correct classification of a situation are determined by the machine learning method (Rasmusson, Paragraph [0063], “The machine-learning model may output a confidence score CS.sub.i that represents the probability that the predetermined pattern corresponds to the correct classification for the subset of data points”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Rasmusson into Bajpai in view of Kim because by utilizing a probability to determine the correctness of a classification result will provide a metric to determine the accuracy of the result for use in further processing.
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 11.


As per Claim 12, Bajpai in view of Kim and Ramusson teaches the method according to claim 11, wherein a movement comprises at least one of a position, a velocity, and a positive or negative acceleration of the vehicle.  (Bajpai, Paragraph [0015], “Optionally, the additional information provided to the classifier 114 may include information about adjacent vehicles that the subject vehicle is not following but that may enter the lane occupied by the subject vehicle, such as information for each of the vehicles, such as an adjacent vehicle flasher or turn signal, an adjacent vehicle brake light, an adjacent vehicle position in the lane, an adjacent vehicle lateral velocity and/or the like”)
The rationale applied to the rejection of claim 11 has been incorporated herein. 

As per Claim 13, Bajpai in view of Kim and Ramusson teaches the method according to claim 11, wherein the driver assistance system of the ego vehicle is adapted to the determined traffic situation ahead of a position of the ego vehicle, at which the driver assistance system of the ego vehicle executes a maneuver with respect to the traffic situation.  (Bajpai, Paragraph [0015], “Optionally, the additional information provided to the classifier 114 may include information about adjacent vehicles that the subject vehicle is not following but that may enter the lane occupied by the subject vehicle, such as information for each of the vehicles, such as an adjacent vehicle flasher or turn signal, an adjacent vehicle brake light, an adjacent vehicle position in the lane, an adjacent vehicle lateral velocity and/or the like”)
The rationale applied to the rejection of claim 11 has been incorporated herein. 

As per Claim 15, Bajpai in view of Kim and Ramusson teaches the method according to claim 11, wherein a characteristic feature of the movement model is one or more of a distance, a distance change, an acceleration change, a position change, a velocity change between at least two vehicles of the surroundings, or a velocity change between one vehicle of the surroundings and the ego vehicle. (Bajpai, Paragraph [0014], “[0014] In such an adaptive cruise control (ACC) system, the camera sensor 112 not only provides distance and relative velocity to the ACC controller 116, but also provides additional information to the traffic situation classifier 114. The camera sensor 112 may comprise or include or be associated with an image processor that processes image data captured by the camera (whereby the processor provides the appropriate output to the traffic situation classifier and to the controller) or the traffic situation classifier and the controller may include image processing capabilities to process image data captured by the camera”)
The rationale applied to the rejection of claim 11 has been incorporated herein.

As per Claim 16, Bajpai in view of Kim and Ramusson teaches the method according to claim 11, wherein generating the movement model based on the detected movements of the respective vehicles further comprises training of a machine learning method, wherein the step of determining the traffic situation and the probability of the correct classification of the traffic situation based on the generated movement model is performed by the trained machine learning method. (Rasmusson, Paragraph [0063], and (Kim, p 401, 2nd column, “Fig. 1 depicts the structure of the proposed system. The ego vehicle estimates the current coordinates and velocities of the N surrounding vehicles and feeds them into the N LSTMs for each. Each of these N LSTMs produces the predicted result corresponding to each of the N nearest vehicles” “Note that the probability of occupancy Po(ix, iy) summarizes the prediction of the future trajectory for all N vehicles in the single map. It provides the comprehensive view on how N surrounding traffic participants would behave after Δ seconds”)
The rationale applied to the rejection of claim 11 has been incorporated herein.

As per Claim 17, Bajpai in view of Kim and Ramusson teaches the method according to claim 11, wherein the machine learning method is a recurrent neural network; and Page 4 of 7Application No. To be determined Attorney Docket No. 080437.PD462US the recurrent neural network comprises multiple long short-term memory units. (Kim, p399, 2nd Column, “Among the several DNN architectures, recurrent neural network (RNN) is widely used to learn temporal dynamics in the time-series data. In particular, the long short term memory (LSTM) architecture has been successfully applied to analyze the sequential structure”)
The rationale applied to the rejection of claim 11 has been incorporated herein.


As per Claim 18, Bajpai in view of Kim and Ramusson teaches the non-transitory computer-readable medium comprising instructions for operating a driver assistance system of an ego vehicle having at least one surroundings sensor for detecting the surroundings of the ego vehicle, the instructions operable, when executed by one or more computing systems, to: perform the method according to claim 11.  (Bajpai, Paragraph [0010], [0015])
The rationale applied to the rejection of claim 11 has been incorporated herein.




As per Claim 19, Bajpai in view of Kim and Ramusson teaches the system for operating a driver assistance system of an ego vehicle having at least one surroundings sensor for detecting the surroundings of the ego vehicle comprising: a processor; a memory in communication with the processor, the memory storing a plurality of instructions executable by the processor to cause the system to: perform the method according to claim 11.   (Bajpai, Paragraph [0010], [0015])
The rationale applied to the rejection of claim 11 has been incorporated herein.


As per Claim 20, Bajpai in view of Kim and Ramusson teaches the vehicle comprising the system for operating a driver assistance system of an ego vehicle having at least one surroundings sensor for detecting the surroundings of the ego vehicle according to claim 19.  (Bajpai, Paragraph [0010], [0015])
The rationale applied to the rejection of claim 11 has been incorporated herein.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bajpai US2014/0005907 in view of Kim et al. “Probabilistic Vehicle Trajectory Prediction over Occupancy Grid Map via Recurrent Neural Network” dated 2017 hereinafter referred to as Kim hereinafter referred to as Kim and Rasmusson JR et al. US2018/0136000 hereinafter referred to as Ramusson as applied to Claim 11 and further in view of Schroeder et al. US2017/0291560 hereinafter referred to as Schroeder.


As per Claim 14, Bajpai in view of Kim and Ramusson teaches the method according to claim 11, 
Bajpai in view of Kim and Ramusson does not explicitly teach wherein the traffic situation is specified by one or more characteristic features of the movement model. 
Schroeder teaches wherein the traffic situation is specified by one or more characteristic features of the movement model. (Schroeder, Paragraph [0023], “[0023] With regard to the traffic situation, notably, it should be remarked that, in particular, here the explicit traffic situation, with the speed of the ego vehicle, the position and speed of all other road users and the respective prediction, is a decisive factor. Examples for a traffic situation are as follows: “driving in a traffic jam”, “freeway driving, heavy traffic”, “freeway driving, slow-moving traffic”, “freeway driving, light traffic”, “stop & go”, “urban driving”, “overland driving”. That means, for example, that a driving-environment model of a vehicle driving environment is determined. In particular, it is based on the sensing of the vehicle driving environment, e.g., with the aid of a driving-environment sensor system of the vehicle. In so doing, in particular, positions and/or speeds and/or accelerations of the other road users are determined. Correspondingly, the presently existing traffic situation is then specifically classified according to the examples of traffic situations cited above. It should be noted here that the examples for traffic situations indicated above are only examples, but not exhaustive examples”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Schroeder into Bajpai in view of Kim and Ramusson because by utilizing the movement/position of vehicles will assist in determining the type of traffic the current vehicle is in and impact the maneuvers the current vehicle should take. 
	Therefore it would have been obvious to one of ordinary skill to combine the four references to obtain the invention in Claim 14.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 570-270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/Primary Examiner, Art Unit 2666